DETAILED ACTION
Applicant has amended claims 1 and 8 and added claim 20 in the filed amendment on 12/17/2021. Claims 1-9, 20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 20 have been considered but are moot in new ground of rejection.
Applicant argued that prior arts do not teach amended claim 1.
In response to applicant’s argument, claims 1-9 have been considered but are moot in new ground of rejection.
In addition, Tsi teaches limitations:
“an ingest processing module having a schema update submodule and a feature statistics update submodule” as a processor and memory (paragraphs 262-263) comprising: an interface or transformation system as an ingest processing module having schema representation module  for updating schema (fig. 2D, paragraph 277)  and the schema inference module for collecting statistics on the metadata of the retrieved objects (paragraphs 23-24), “wherein the schema update submodule is configured to discover new features and add them to a schema” as  the schema monitoring module 380 is informed of changes to the schema by the metadata service 340, the schema representation module 378 update the schema by inserting new attributes, new sub-attributes (paragraph 278), “wherein the feature statistics update submodule collects statistics for each feature to be used in an online transformation module” as schema inference module is configured to collect statistics for data types of the retrieved objects (paragraphs 23-24) to be used in a data 
 “a record store to store data from a data source” as index store 1520 as a record store to store data from a data source (fig. 14, paragraphs 327-328);
“a transformation module, to receive a low dimensional data instance from the record store and to transform the low dimensional data instance into a high dimensional representation” as  transformation module, to receive data from the index store 1520  (paragraph 327, 330), the transformation module can perform a transformation on data record received directly from the schema inference and statistics collection module 1516 as the ingest processing module (paragraphs 329), the data record includes the statistics  (paragraph 367) and to perform one or more transformations on the received data from the index store 1520 (paragraph 329).  
For example, transforming semi-structured data (paragraphs 322, 326) such as a JSON object consists of string fields into relational format (paragraph 83) or  converting values from one type to another (paragraph 409). The semi-structured data or values is represented as the low dimensional data instance. The relational form is not a high dimensional representation,
“and to receive the schema and feature statistics from the ingest processing module” as to receive the schema (paragraphs 277, 329, 430) and metadata or data types statistics from the interface (fig. 13D, paragraphs 225, 229, 320).

a transformation module to transform the low dimensional data instance into a high dimensional representation (as transform objects from sql tables into a hierarch directory that includes parent files having child files as a high dimensional representation: paragraphs 179, 203, fig. 19A);
a transformation module, to receive the schema and feature statistics from the ingest processing module (as directory view designer module 1060 to receives schema and metadata from the schema manager 1058 (paragraphs 184, 267, 239) for transforming e.g. translating entities such as the database tables into virtual LDAP  Objectclasses (paragraph 320). The directory view designer module 1060 is represented as a transformation module.  The metadata is not feature statistics). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The limitation “wherein the online transformation module is a master-worker architecture to facilitate a master to maintain a feature schema, and feature statistics to allow one or more workers to access data” in claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims 2-9, 20 are rejected under the same reason as discussed in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the system is optimized for a range query, where the range is defined over a row ordering, according to data access pattern of a plurality of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over TSIROGIANNIS et al (or hereinafter “Tsi”) (US 20140279838) in view of  Prompt et al (or hereinafter “Prompt”) (US 20060173873) and Ellis et al (or hereinafter “Ellis”) (US 20050065911).
As to claim 1, Tsi teaches a data engineering system for machine learning at scale (paragraphs 436-437), comprising:  one or more processing units; and a memory comprising: an ingest processing module having a schema update submodule and a feature statistics update submodule” as a processor and memory (paragraphs 262-263) comprising: an interface or transformation system as an ingest processing module having schema representation module  for updating schema (fig. 2D, paragraph 277)  and the schema inference module for collecting statistics on the metadata of the retrieved objects (paragraphs 23-24), “wherein the schema update submodule is configured to discover new features and add them to a schema” as  the schema monitoring module 380 is informed of changes to the schema by the metadata service 340, the schema representation module 378 update the schema by inserting new attributes, new sub-attributes (paragraph 278), “wherein the feature statistics update submodule collects statistics for each feature to be used in an online transformation module” as schema inference module is configured to collect statistics for data types of the retrieved objects (paragraphs 23-24) to be used in a data transformation system as an online transformation module (paragraph 20) that includes export module that is used to convert the cumulative schema into a relational schema (paragraph 21) or online transformation module e.g., in response to the statistics on data types, recast the data of some of the retrieved objects (paragraphs 23, 329), 
“wherein the online transformation module is a master-worker architecture to facilitate a master to maintain a feature schema, and feature statistics to allow one or more workers to access data” as the data transformation system that includes a schema inference module and an export module (paragraph 20) is a system to facilitate user interface as a master to update the displayed element schema (fig. 12, paragraph 317), and to maintain statistics  for data type (paragraphs 23, 363-364, 377) or counts for the original 10 languages have not changed (FIG. 13D, paragraph 320) to allow a user as worker to access data e.g., when a new query has been requested by the user 1416, control begins displaying query results from the executed query.  These results can be incomplete, including lacking certain rows or columns and/or having inaccurate or partially inaccurate data (paragraph 317).  The system is not a master-worker architecture, 
wherein the master performs a schema resolution to generate an output schema” as the interface as master includes a results representation module 384 that performs update a view of results to generate a result in form of either table or chart or graph as output schema (paragraph 282-283, figs. 2D, 13A-13D) or a schema inference module 312 as master  performs a process of data retrieved from a data source to dynamically constructs the schema based on the observed structure of the received data (paragraphs 20, 70, 266).  Update a view of results or A process of data retrieved from a data source is represented as a schema resolution; 
“a record store to store data from a data source” as index store 1520 as a record store to store data from a data source (fig. 14, paragraphs 327-328);
“a transformation module, to receive a low dimensional data instance from the record store and to transform the low dimensional data instance into a high dimensional representation” as  transformation module, to receive data from the index store 1520  (paragraph 327, 330), the transformation module can perform a transformation on data record received directly from the schema inference and statistics collection module 1516 as the ingest processing module (paragraphs 329), the data record includes the statistics  (paragraph 367) and to perform one or more transformations on the received data from the index store 1520 (paragraph 329).  
For example, transforming semi-structured data (paragraphs 322, 326) such as a JSON object consists of string fields into relational format (paragraph 83) or  converting values from one type to another (paragraph 409). The semi-structured data or values is represented as the low dimensional data instance. The relational form is not a high dimensional representation,
and to receive the schema and feature statistics from the ingest processing module” as to receive the schema (paragraphs 277, 329, 430) and metadata or data types statistics from the interface (fig. 13D, paragraphs 225, 229, 320).
Tsi does not explicitly teach the claimed limitations:
wherein the feature statistics is computed incrementally; a master-worker architecture;  a high dimensional representation.
Ellis teaches the claimed limitation “wherein the feature statistics is computed incrementally” as the row modification counters for each table accessed by the plan are incremented for every update, insert, and delete operation performed on a column in the respective tables for which statistics are being maintained (paragraph 65).
Prompt teaches the claimed limitations:
“wherein the online transformation module is a master-worker architecture to facilitate a master to maintain a feature schema, and feature statistics to allow one or more workers to access data” as the hierarchial/relational translation system is an architecture that includes virtual directory server (VDS) 408 (figs. 5C, 47) to handle schema transformation automatically (paragraphs 134, 280, 331) to facilitate VDS as master to maintain attribute directory (paragraphs 137, 149) and to maintain a virtual representation of directory information (paragraph 149) that is not feature statistics, “wherein the master performs a schema resolution to generate an output schema” as virtual directory server (VDS) 408 (figs. 5C, 47) as master performs schema determination to construct an schema (figs. 19A-19B);
 a transformation module to transform the low dimensional data instance into a high dimensional representation (as transform objects from sql tables into a hierarch directory that includes parent files having child files as a high dimensional representation: paragraphs 179, 203, fig. 19A);
a transformation module, to receive the schema and feature statistics from the ingest processing module (as directory view designer module 1060 to receives schema and metadata from the schema manager 1058 (paragraphs 184, 267, 239) for transforming e.g. translating entities such as the database tables into virtual LDAP  Objectclasses (paragraph 320). The directory view designer module 1060 is represented as a transformation module.  The metadata is not feature statistics). 
Tsi, Ellis and Prompt disclose a method of to transform data from source into another format. These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Prompt’s teaching of transform objects from sql tables into a hierarch directory that includes parent files having child files as a high dimensional representation to Tsi’s system in order to  enables the translation of relational database objects and relationships to virtual directory entries  that are useable with hierarchical network data models, to allow representation to be viewed on the client device as a virtual directory of information when queried  by client quickly and efficiently, and further to allow information from unrelated heterogeneous relational computing systems to be accessed, navigated, searched, browsed, and shared over hierarchical computing systems thereby enabling end-users improved access to data content.

 As to claim 2, Tsi and Prompt teach the claimed limitation “further comprising a library to cache transformations for future use without having to recalculate the transformation” as a directory view database as a library to store view definitions as transformation for displaying to a user for viewing without to recalculate the view definition as transformation (Prompt: figs. 9, 22-23A, 212, 239; Tsi: figs. 3-5).  
As to claim 4, Tsi and Prompt teach the claimed limitation “wherein feature statistics are collected while data is being added to the ingesting processing module” as  attribute statistics are collected while chuck as data is added to ingesting module (Tsi: paragraphs 228-230; Prompt: 190-191).
As to claim 5, Tsi teaches the claimed limitation “wherein feature statistics are collected asynchronously in the background prior to transformation” as the schema inference module is configured to collect statistics on the metadata of the retrieved objects.  In other features, the schema inference module is configured to collect statistics on data types of the retrieved objects.  In other features, the schema inference module is configured to, in response to the statistics on data types, recast the data of some of the retrieved objects (paragraph 23).

As to claim 7, Tsi and Prompt teach the claimed limitation “wherein the system can provide features to a downstream system that will ingest the features as training inputs” as the system provides schema that includes maps as features to adornment module as a downstream system that identifies the maps as training inputs and updates the schema to reflects the identified maps (Tsi: paragraphs 267-268, 294-295, 314; Prompt: paragraph 143). 
As to claim 9, Tsi and Prompt teach the claimed limitation “a plurality of at least one of the ingest processing module, the record store, and the transformation module, wherein the plurality is distributed on multiple computers” as the analysis platform can automatically and dynamically distribute internal data structures and processing across independent nodes (Tsi: paragraph 75) and   modules or portions of the memory unit 1012 of a computer system, the module or portions may also be stored in other media such as permanent data storage and may be distributed across a network having a plurality of different  computers such as in a client/server environment (Prompt: paragraph 172).

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Ellis and further in view of Wortering et al (or hereinafter “Wortering”) (US 6665677).
As to claim 3, Tsi does not explicitly teach the claimed limitation “wherein when there are multiple transformations the library can cache at least one of intermediate results or the final transformation”.  However, Tsi teaches multiple transformations (paragraphs 323, 372).  Wortering teaches records stored in relational database are transformed into records in hierarchical database management system (HDBMS) (Wortering: col. 10, lines 58-67).  The records in HDBMS as transformations are hierarchical documents that are stored memory or disk as final transformation (Wortering: abstract, fig. 2, col. 4, lines 1-25).  Prompt teaches transforming data in tables into directory representation (figs. 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wortering’s teaching and Prompt’s teaching to Tsi’s system in order to  perform the actual conversion and transformation of data values from the relational database to the hierarchical database that allow a user to access data in the hierarchical database easily and quickly.
As to claim 8, Tsi does not explicitly teach the claimed limitation, wherein the system stores data as rows in tables and the data is ordered by an ingest order, and wherein each table has a schema that defines the fields of each row”.  Wortering teaches  the system store data as rows in tables of relational database and the row is ordered by the process order based on primary key order (fig. 10A, col. 10, lines 58-67) and each table has object structure as schema that defines the field of each row .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Ellis and further in view of Bentley et al (US 20170024388) and Shukla et al (US 20180246974).
As to claim 20, Tsi teaches the claimed limitation “wherein the system is optimized for a range query according to data access pattern of a plurality of scalable machine learning algorithms” as the relational schema of the system is optimized to present a more concise schema to the user based on one-to-one relationships of tables (Tsi: paragraphs 20, 271, 319-320) for query that requests an average GPA for each grade level in a set of data (Tsi: paragraph 284) or query for count (*).  The query for GPA or for count(*) is  represented as query range  and component of the database management system usually referred to as the query optimizer selects an optimal execution plan (Ellis: paragraph 62).  The tables are not a plurality of scalable machine learning algorithms. 
Tsi does not explicitly teach the claimed limitation: where the range is defined over a row ordering, a plurality of scalable machine learning algorithms.  Bentley teaches the claimed limitation “where the range is defined over a row ordering “ as  “wherein the system is optimized according to data access pattern of a plurality of scalable machine learning algorithms” as the user engagement with application as a system is optimized according to metric/measure as data access pattern of the machine learning techniques as a plurality of scalable machine learning algorithms (paragraph 320).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Shukla’s teaching and Bentley’s teaching to Tsi’s system in order to reduce the data necessary to retrieve  and to satisfy a query, thereby improving response times and improve query performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Ellis and further in view of Howard et al (US 20180013861) and further in view of Bernstein et al (US 20030120651).
As to claim 20, Tsi teaches the claimed limitation “wherein the system is optimized for a range query according to data access pattern of a plurality of scalable machine learning algorithms” as the relational schema of the system is optimized to present a more concise schema to the user based on one-to-one relationships of tables (Tsi: paragraphs 20, 271, 319-320) for query that requests an a plurality of scalable machine learning algorithms. 
Tsi does not explicitly teach the claimed limitation: where the range is defined over a row ordering, a plurality of scalable machine learning algorithms.  Howard teaches the range query (paragraph 95) and the range such as date (fig. 4B) is defined over the row ordering 506 (figs. 4A-5A, paragraphs 90-91, 95).  Bernstein teaches algorithm may be implemented as an independent component, or integrated into a particular application.  Machine learning applied to instances, natural language technology, and pattern matching to reuse known matches.  The general-purpose schema matching component that can be used in systems for schema integration (paragraph 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Howard’s teaching and Bernstein’s teaching to Tsi’s system in order to reduce the data necessary to retrieve  and to satisfy a query, thereby improving response times and improve query performance.

Claims 1-2, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over TSIROGIANNIS et al (or hereinafter “Tsi”) (US 20140279838) in view of  Prompt et al (or hereinafter “Prompt”) (US 20060173873) and Dumant et al (or hereinafter “Dumant”) (20160371395).
one or more processing units; and a memory comprising: an ingest processing module having a schema update submodule and a feature statistics update submodule” as a processor and memory (paragraphs 262-263) comprising: an interface or transformation system as an ingest processing module having schema representation module  for updating schema (fig. 2D, paragraph 277)  and the schema inference module for collecting statistics on the metadata of the retrieved objects (paragraphs 23-24), “wherein the schema update submodule is configured to discover new features and add them to a schema” as  the schema monitoring module 380 is informed of changes to the schema by the metadata service 340, the schema representation module 378 update the schema by inserting new attributes, new sub-attributes (paragraph 278), “wherein the feature statistics update submodule collects statistics for each feature to be used in an online transformation module” as schema inference module is configured to collect statistics for data types of the retrieved objects (paragraphs 23-24) to be used in a data transformation system as an online transformation module (paragraph 20) that includes export module that is used to convert the cumulative schema into a relational schema (paragraph 21) or online transformation module e.g., in response to the statistics on data types, recast the data of some of the retrieved objects (paragraphs 23, 329), 
“wherein the online transformation module is a master-worker architecture to facilitate a master to maintain a feature schema, and feature statistics to allow one or more workers to access data” as the data transformation system that includes a schema inference module and an export module (paragraph 20) is a system to The system is not a master-worker architecture, 
“wherein the master performs a schema resolution to generate an output schema” as the interface as master includes a results representation module 384 that performs update a view of results to generate a result in form of either table or chart or graph as output schema (paragraph 282-283, figs. 2D, 13A-13D) or a schema inference module 312 as master  performs a process of data retrieved from a data source to dynamically constructs the schema based on the observed structure of the received data (paragraphs 20, 70, 266).  Update a view of results or A process of data retrieved from a data source is represented as a schema resolution; 
“a record store to store data from a data source” as index store 1520 as a record store to store data from a data source (fig. 14, paragraphs 327-328);
“a transformation module, to receive a low dimensional data instance from the record store and to transform the low dimensional data instance into a high dimensional representation” as  transformation module, to receive data from the index store 1520  (paragraph 327, 330), the transformation module can perform a transformation on data record received directly from the schema inference and statistics  and to perform one or more transformations on the received data from the index store 1520 (paragraph 329).  
For example, transforming semi-structured data (paragraphs 322, 326) such as a JSON object consists of string fields into relational format (paragraph 83) or  converting values from one type to another (paragraph 409). The semi-structured data or values is represented as the low dimensional data instance. The relational form is not a high dimensional representation,
“and to receive the schema and feature statistics from the ingest processing module” as to receive the schema (paragraphs 277, 329, 430) and metadata or data types statistics from the interface (fig. 13D, paragraphs 225, 229, 320).
Tsi does not explicitly teach the claimed limitations:
wherein the feature statistics is computed incrementally; a master-worker architecture;  a high dimensional representation.
Dumant teaches the claimed limitation “wherein the feature statistics is computed incrementally” as incrementing one or more usage metrics includes incrementing one or more usage statistics using a weight corresponding  the user (paragraphs 8, 92, 97).
Prompt teaches the claimed limitations:
“wherein the online transformation module is a master-worker architecture to facilitate a master to maintain a feature schema, and feature statistics to allow one or more workers to access data” as the hierarchial/relational translation system wherein the master performs a schema resolution to generate an output schema” as virtual directory server (VDS) 408 (figs. 5C, 47) as master performs schema determination to construct an schema (figs. 19A-19B);
 a transformation module to transform the low dimensional data instance into a high dimensional representation (as transform objects from sql tables into a hierarch directory that includes parent files having child files as a high dimensional representation: paragraphs 179, 203, fig. 19A);
a transformation module, to receive the schema and feature statistics from the ingest processing module (as directory view designer module 1060 to receives schema and metadata from the schema manager 1058 (paragraphs 184, 267, 239) for transforming e.g. translating entities such as the database tables into virtual LDAP  Objectclasses (paragraph 320). The directory view designer module 1060 is represented as a transformation module.  The metadata is not feature statistics). 
Tsi, Dumant and Prompt disclose a method of to transform data from source into another format or object into another format. These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Prompt’s teaching of transform objects from sql tables into a hierarch directory that includes parent files having child files as a high 
 As to claim 2, Tsi and Prompt teach the claimed limitation “further comprising a library to cache transformations for future use without having to recalculate the transformation” as a directory view database as a library to store view definitions as transformation for displaying to a user for viewing without to recalculate the view definition as transformation (Prompt: figs. 9, 22-23A, 212, 239; Tsi: figs. 3-5).  
As to claim 4, Tsi and Prompt teach the claimed limitation “wherein feature statistics are collected while data is being added to the ingesting processing module” as  attribute statistics are collected while chuck as data is added to ingesting module (Tsi: paragraphs 228-230; Prompt: 190-191).
As to claim 5, Tsi teaches the claimed limitation “wherein feature statistics are collected asynchronously in the background prior to transformation” as the schema inference module is configured to collect statistics on the metadata of the retrieved 
As to claim 6, Tsi and Prompt teach the claimed limitation “ wherein the system is configured to receive feature outputs from deep learning modules from an upstream machine and to derive new transformations from the deep learning modules” as data destination system receives data that includes transformations from modules from a system (Tsi: fig. 14, paragraphs 328-330; Prompt: paragraph 143). 
As to claim 7, Tsi and Prompt teach the claimed limitation “wherein the system can provide features to a downstream system that will ingest the features as training inputs” as the system provides schema that includes maps as features to adornment module as a downstream system that identifies the maps as training inputs and updates the schema to reflects the identified maps (Tsi: paragraphs 267-268, 294-295, 314; Prompt: paragraph 143). 
As to claim 9, Tsi and Prompt teach the claimed limitation “a plurality of at least one of the ingest processing module, the record store, and the transformation module, wherein the plurality is distributed on multiple computers” as the analysis platform can automatically and dynamically distribute internal data structures and processing across independent nodes (Tsi: paragraph 75) and   modules or portions of the memory unit 1012 of a computer system, the module or portions may also be stored in other media such as permanent data storage and may be distributed across a network having a .

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Dumant and further in view of Wortering et al (or hereinafter “Wortering”) (US 6665677).
As to claim 3, Tsi does not explicitly teach the claimed limitation “wherein when there are multiple transformations the library can cache at least one of intermediate results or the final transformation”.  However, Tsi teaches multiple transformations (paragraphs 323, 372).  Wortering teaches records stored in relational database are transformed into records in hierarchical database management system (HDBMS) (Wortering: col. 10, lines 58-67).  The records in HDBMS as transformations are hierarchical documents that are stored memory or disk as final transformation (Wortering: abstract, fig. 2, col. 4, lines 1-25).  Prompt teaches transforming data in tables into directory representation (figs. 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wortering’s teaching and Prompt’s teaching to Tsi’s system in order to  perform the actual conversion and transformation of data values from the relational database to the hierarchical database that allow a user to access data in the hierarchical database easily and quickly.
As to claim 8, Tsi does not explicitly teach the claimed limitation, wherein the system stores data as rows in tables and the data is ordered by an ingest order, and wherein each table has a schema that defines the fields of each row”.  Wortering .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Dumant and further in view of Bentley et al (US 20170024388) and Shukla et al (US 20180246974).
As to claim 20, Tsi teaches the claimed limitation “wherein the system is optimized for a range query according to data access pattern of a plurality of scalable machine learning algorithms” as the relational schema of the system is optimized to present a more concise schema to the user based on one-to-one relationships of tables (Tsi: paragraphs 20, 271, 319-320) for query that requests an average GPA for each grade level in a set of data (Tsi: paragraph 284) or query for count (*).  The query for GPA or for count(*) is  represented as query range.  The tables are not a plurality of scalable machine learning algorithms. 
Tsi does not explicitly teach the claimed limitation: where the range is defined over a row ordering, a plurality of scalable machine learning algorithms.  Bentley where the range is defined over a row ordering “ as at 408, a query date range for the event may be determined based upon the temporal features of the set of content items as row ordering.  The query date range may comprise one or more dates or date ranges for one or more time periods associated with the event (e.g., a three-day range, a two-week range, a one-month range, a 2-year range, a 5 day range for a first time period and a nine day range for a second time period, etc.) (paragraph 44).   Shukla teaches the claimed limitation “wherein the system is optimized according to data access pattern of a plurality of scalable machine learning algorithms” as the user engagement with application as a system is optimized according to metric/measure as data access pattern of the machine learning techniques as a plurality of scalable machine learning algorithms (paragraph 320).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Shukla’s teaching and Bentley’s teaching to Tsi’s system in order to reduce the data necessary to retrieve  and to satisfy a query, thereby improving response times and improve query performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsi in view of  Prompt  and Dumant and further in view of Howard et al (US 20180013861) and further in view of Bernstein et al (US 20030120651).
As to claim 20, Tsi teaches the claimed limitation “wherein the system is optimized for a range query according to data access pattern of a plurality of scalable machine learning algorithms” as the relational schema of the system is optimized to present a more concise schema to the user based on one-to-one a plurality of scalable machine learning algorithms. 
Tsi does not explicitly teach the claimed limitation: where the range is defined over a row ordering, a plurality of scalable machine learning algorithms.  Howard teaches the range query (paragraph 95) and the range such as date (fig. 4B) is defined over the row ordering 506 (figs. 4A-5A, paragraphs 90-91, 95).  Bernstein teaches algorithm may be implemented as an independent component, or integrated into a particular application.  Machine learning applied to instances, natural language technology, and pattern matching to reuse known matches.  The general-purpose schema matching component that can be used in systems for schema integration (paragraph 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Howard’s teaching and Bernstein’s teaching to Tsi’s system in order to reduce the data necessary to retrieve and to satisfy a query, thereby improving response times and improve query performance.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169